Citation Nr: 0305402	
Decision Date: 03/24/03    Archive Date: 04/03/03

DOCKET NO.  97-25 320	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for elevated cholesterol 
levels.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Lawson, Counsel




INTRODUCTION

The veteran served on active duty from December 1974 to 
December 1995.  The Department of Veterans Affairs (VA) 
Regional Office (RO) denied benefits sought in September 
1996, and the veteran appealed its decision.  In September 
2000, the Board rendered final decisions on three other 
issues which were brought on appeal to the Board with the 
issue currently remaining on appeal.  In that decision, the 
Board referred the matter of entitlement to service 
connection for cervical strain to the RO for appropriate 
action.


REMAND

At the time of the Board's September 2000 decision mentioned 
above, the Board undertook development to obtain a VA 
examination of the veteran at a VA Medical Center in his 
vicinity.  For reasons unknown to the Board, the RO cancelled 
the VA examination request.  The Board confirmed in the 
computer system that someone at the RO cancelled the request.  
There was no explanation for why the VA examination was 
cancelled.  

Since the Board does not know why the VA examination was 
cancelled, and because we do not know that it would not 
happen again, we are remanding the case to the RO to have the 
RO develop the case as the Board had attempted to do.  

Accordingly, the case is REMANDED to the RO for the following 
action:  

1.  A VA general medical examination 
should be conducted.  The examiner 
should perform appropriate tests and 
assess whether there are elevated levels 
of cholesterol and triglycerides present 
and any associated chronic disease or 
disability.  The examiner should 
indicate whether hypercholesterolemia 
and/or hypertriglyceridemia is 
recognized by the medical community as a 
disease.  The examiner must render an 
opinion with reasons, based on a review 
of the medical evidence, as to whether 
the veteran currently suffers with any 
type of disease or disability associated 
with elevated levels of cholesterol or 
triglycerides, and identify them if he 
does.  The examiner should provide a 
complete rationale for any opinions 
expressed, and the foundation for all 
conclusions must be clearly set forth.  
The claims folder should be made 
available to the physician prior to the 
examination.  

2.  The RO should take any measures 
necessary to comply with the VCAA.

3.  The veteran is informed that he has 
an obligation to submit evidence of 
disability and evidence of disease or 
injury.  If such evidence exists, he 
must submit that evidence.

4.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should 
readjudicate the issue of entitlement to 
service connection for elevated 
cholesterol levels.


If the benefit requested on appeal is not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case.  Thereafter, the case should be 
returned to the Board for final appellate review, if 
otherwise in order.  By this remand, the Board intimates no 
opinion as to any final outcome warranted.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.






	                  
_________________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



